Citation Nr: 1536263	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  12-02 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to status as surviving spouse for purposes of death pension benefits.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.  The appellant is the Veteran's ex-spouse. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2010 decision of the Department of Veterans' Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania that determined the appellant was not a surviving spouse for purposes of payment of death benefits.

The appeal is remanded to the Agency of Original Jurisdiction (AOJ).  The appellant will be advised, if she is required to take any further action.


REMAND

On her Substantive Appeal (VA Form 9), the appellant indicated that she desired a Board hearing at the RO.  In a letter dated March 11, 2015, the informed her hearing had been scheduled for March 14, 2015, only three days after the date of the letter.  She did not appear for the hearing.  By regulation, the AOJ is required to notify an appellant of a Board hearing not less than 30 days before it is scheduled.  38 C.F.R. § 19.76 (2015).   Because the appellant did not receive adequate notice, she must be afforded a new opportunity for the requested hearing.

Accordingly, the appeal is remanded for the following:

Afford the appellant an opportunity for a Board hearing at the RO.  Insure that she receives proper notice.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).





